Exhibit 10.19

 

BLACK RIDGE ACQUISITION CORP.

c/o Black Ridge Oil & Gas, Inc.

110 North 5th Street, Suite 410

Minneapolis, Minnesota 55403

 

October 9, 2017

 

Black Ridge Oil & Gas, Inc.

110 North 5th Street, Suite 410

Minneapolis, Minnesota 55403

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Black Ridge Acquisition Corp. (the “Company”) and continuing until the earlier
of (i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Black Ridge Oil & Gas, Inc. shall make available to the Company certain
office space and administrative and support services as may be required by the
Company from time to time, situated at 110 North 5th Street, Suite 410,
Minneapolis, Minnesota 55403 (or any successor location). In exchange therefor,
the Company shall pay Black Ridge Oil & Gas, Inc. the sum of $10,000 per month
on the Effective Date and continuing monthly thereafter until the Termination
Date. Black Ridge Oil & Gas, Inc. hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies that may be set aside
in a trust account (the “Trust Account”) that may be established upon the
consummation of the IPO as a result of this letter agreement (the “Claim”) and
hereby waives any Claim it may have in the future as a result of, or arising out
of, this letter agreement and will not seek recourse against the Trust Account
for any reason whatsoever.

 



  Very truly yours,         BLACK RIDGE ACQUISITION CORP.         By:  /s/ Ken
DeCubellis     Name: Ken DeCubellis     Title: Chief Executive Officer

 



AGREED TO AND ACCEPTED BY:         BLACK RIDGE OIL & GAS, INC.         By:  /s/
James Moe     Name: James Moe     Title: Chief Financial Officer  

 



 